Buchanan, J.
This suit was brought after the surrender, and against the syndic, for the purpose of establishing a privilege upon property surrendered by *222McRae to his creditors, and in the hands of the syndic. The objection made to the introdnction of evidence in support of plaintiff’s claim, urged in this form, should have been sustained.
Privileges must be settled contradictorily with all the creditors, upon a tableau of distribution filed. The creditors cannot litigate their demands separately against the syndic. Hennen’s Digest, 740, section 10, and cases there cited. See also case of Fabre v. McRae and Provosty, lately decided.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed; and that this suit be dismissed, without prejudice, at plaintiff’s costs, in both courts.